DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add “wherein the workpiece is held stationary at the first position until a predetermined condition is satisfied; and (b) after the workpiece is held stationary at the first position and in response to a determination that the predetermined condition is satisfied” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2017/0236743 to Severson et al in view of United States Patent No. 5823736 to Matsumura and United States Patent No. 6809035 to Yoo et al is presented below.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6, 7, 10, 11, 12, 14, 15  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0236743 to Severson et al in view of United States Patent No. 5823736 to Matsumura and United States Patent No. 6809035 to Yoo et al.
In regards to Claim 1, Severson teaches a plasma processing apparatus Fig. 1-5 comprising: a placing table 122 positioned in a processing container 100 having a placing surface (top of 136) on which a workpiece 126 is placed to be subjected to a plasma processing [0034]; an elevator 408 Fig. 4B configured to raise and lower the workpiece (428 in Fig. 4B and generically 126 in Fig. 1) with respect to the placing surface of the placing table (as shown in Fig. 1, 4B); a controller 404/500 configured to control the elevator to raise and lower the motor/actuator 408 for selectively raise or lower the lift pins/rings with a memory 516 that has a stored data/memory comprising an algorithm, program, or model (i.e., a calculator) to adjust the height of the lift pins ring to a processing height 616 Fig. 6 and perform a processing stem on a substrate 620 and then transfer the substrate by adjusting the height of the lift ring to a transfer height 628 [0045-0054], such that these steps 
a) raise the workpiece to a first position by raising the elevator so that the workpiece is on the placing surface of the placing table by a distance (204 being above the top surface of 208) and wherein the controller controls the elevator to raise the workpiece to the first position and hold the workpiece at the first position after the plasma processing of the workpiece and prior to the workpiece being transferred out of the processing container (as per steps 616-620); and (b) after the workpiece is held at the first position, to further raise the elevator to raise the workpiece to a second position 622 than the first position for transfer of the workpiece from the processing container, Claim 1 [0017-0069].  
Severson does not expressly teach that the first position is spaced from the placing surface.
Matsumura teaches a placing table 11 Fig. 4 with a placing surface 12 where the substrate W is lifted by lift pins 32, 41 which positions the substrate at three levels P1, P2, and P3, P1 being a processing levels that contacts the placing surface, an intermediate position P2 which is lower than the position for transfer at P3, (Col. 1 line 9-Col. 6 line 19). Matsumura teaches that the positions allows for easy removal of the substrate (Col. 5 line 62-Col. 6 line19).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have the modified the apparatus of Severson by applying the teachings of Matsumura thus resulting in the modified lifting pins with three different positions- P1, P2, and P3, such that the controller Severson would be configured to lift the substrate into three different positions, including one above the placing surface and a transfer surface. 
Severson in view of Matsumura does not expressly teach that the height prevents an intrusion of a reaction product.
However, as the height at which the workpiece is processed at 616 is expressly taught as a processing height, this height would be implicitly a position would prevent unwanted products and thus implicitly an intrusion of a reaction product for processing. Moreover, as the limitation is that the height “prevents an intrusion of a reaction product” is a functional limitation implicit to the height of desired processing, the limitation is considered a functional limitation outside of the controller. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  
 Furthermore, the expression of Severson of a processing height is an implicit suggestion that at this height, there is are no unwanted reaction products at this height, i.e., this is a desired processing height such that the intrusion reaction of products can be prevented.
Severson in view of Matsumura do not expressly teach that the positioning of P2 is for processing.
However, it is noted that this limitation is broad- that any processing can be interpreted at this positioning. For instance, the mechanism of lifting before transfer is implicitly a form of processing, such that the teachings of Severson in view of Matsumura implicitly teach this functionality configuration.
Severson in view of Matsumura does not expressly teach wherein the workpiece is held stationary at the first position until a predetermined condition is satisfied; and (b) after the workpiece is held stationary at the first position and in response to a determination that the predetermined condition is satisfied, further raise the elevator to raise the workpiece to a second position higher than the first position for transfer of the workpiece from the processing container do not expressly teach a height separate from plasma processing. 
Yoo, however, teaches that the lift pins can adjust the height of a substrate in Fig. 3A-3F, wherein 3A teaches the delivery of the wafer into the chamber/cavity 112, 3B has the wafer on wafer pins, 3C and 3D are for processing the wafer that can be above slightly above the placing table (0-5mm), and 3E teaches that the height that is slightly higher for cooling the substrate 2-100 and once the temperature has been uniformly reduced below a critical temperature, i.e., a predetermined condition is satisfied, and then the substrate can be transferred out as per 3F (Col. 3 line 64-Col. 7 line 21).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Severson in view of Matsumura, to add the processing of cooling the substrate as a predetermined condition, as per the teachings of Yoo, to have added another positioning for a cooling step after heating, as an additional processing step. One would be motivated to do so for the predictable result of processing a substrate as desired and adding cooling to the processing step. See MPEP 2143 Motivation 2143 A.
By adding an additional processing step of cooling after processing and before transferring, the resulting apparatus results in the workpiece is held stationary at the first position until a predetermined condition is satisfied (cooling to a predetermined temperature); and (b) after the workpiece is held stationary at the first position and in response to a determination that the predetermined condition is satisfied (cooling), further raise the elevator to raise the workpiece to a second position higher than the first position for transfer of the workpiece from the processing container (as per the teachings of Severson in view of Matsumura) and in combination in view of Yoo fulfills the limitations of the claim.
In regards to Claim 3, Severson teaches the controller 500 comprising memory 516 configured to store intrusion range/height information indicating a relationship between the distance between the placing surface of the placing table and the workpiece and a length of an intrusion range of the reaction product into the placing surface of the placing table measured on a basis of an end of the workpiece for each processing condition of the plasma processing (as the memory includes a program, algorithm, model, etc. retrieved and/or executed by the lift ring height control module 504 or data may include control parameters associated with controlling the lift ring height based on various conditions indicated by the received inputs 508 [0049] or a lookup table or other data correlating one or more transfer robots); and a calculator configured to calculate (motor control module 512, [0048-0050] in combination with the algorithms and programs of the memory), the motor control module which outputs a control signal based on the control signals from 504 which retrieves and executes from the memory, [0047-0049]), with reference to the intrusion range 21/ 24information [0047-0049], the distance between the placing surface of the placing table and the workpiece at which the length of the intrusion range of the reaction product corresponding to the processing condition of the executed plasma processing is equal to or less than a predetermined allowable length (lookup table [0047-0050]), wherein the controller controls the elevator, to move the workpiece, to hold the workpiece at a position where the placing surface of the placing table and the workpiece are spaced apart from each other by the calculated (programmed or algorithmic) distance [0047-0057].  
In regards to Claim 4, Severson does not expressly teach the predetermined allowable length is calculated by the calculator based on at least a difference between an outer diameter of the placing surface of the placing table and an outer diameter of the workpiece.  
However, this is a value dependent on the size of the workpiece, which makes this limitation a functional limitation, as the workpiece is an article to be worked upon.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of Sevenson is not considered a positive limitation and the apparatus of Sevenson would be capable of processing a substrate to fulfill the claimed values or adapted to create the predetermined allowable length, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 6, Severson teaches the controller 500 further comprises a memory 516 configured to store intrusion range information indicating a relationship between the distance between the placing surface of the placing table and the workpiece and a length of an intrusion range of the reaction product into the placing surface of the placing table measured on a basis of an end of the workpiece for each processing condition of the plasma processing [0047-0050]; and a calculator configured to calculate (motor control module 512, in combination with the program and algorithms stored in  516 [0048-50]), with reference to the intrusion range information, the distance between the placing surface of the placing table and the 22/ 24workpiece at which the length of the intrusion range of the reaction product corresponding to the processing condition of the executed plasma processing is equal to or less than a predetermined allowable length, wherein the elevator controller 404/500 controls the elevator, during a period until a transfer of the workpiece begins after a completion of the plasma processing on the workpiece, to hold the workpiece at a position where the placing surface of the placing table and the workpiece are spaced apart from each other by the calculated distance [0047-0057].  
In regards to Claim 7, Severson does not expressly teach the predetermined allowable length is determined based on at least a difference between an outer diameter of the placing surface of the placing table and an outer diameter of the workpiece.  
However, this is a value dependent on the size of the workpiece, which makes this limitation a functional limitation, as the workpiece is an article to be worked upon.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of Sevenson is not considered a positive limitation and the apparatus of Sevenson would be capable of processing a substrate to fulfill the claimed values or adapted to create the predetermined allowable length, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 10, Sevenson teaches the controller 500 may determine that processing is complete and the robot is in position to retrieve the substrate [0051]; which an express teaching that the controller is further configured to control the elevator to raise the workpiece from the first position to the second position in response to a determination that a transfer arm has arrived to transfer the workpiece from the processing container.
In regards to Claim 11, Sevenson teaches a workpiece processing apparatus Fig. 1-5 comprising: a processing container 100 having a placing table 122 therein with a placing surface (top surface 136) on which a workpiece 126 is placed during a processing; an elevator 408 Fig. 4B for raising and lowering the workpiece with respect to the placing surface for at least three positions (fully lowered in Fig. 2A, processing in 2B, and transfer in 2C) including a processing position in which the workpiece is positioned on the placing surface during the processing (Fig. 2A), a first position in which the workpiece is spaced from the placing surface (Fig. 2B), and a second position higher than the first position and spaced further from the placing surface than the first position (transfer position, Claim 1); and6Application No.: 16/369,707 Reply to Office Action dated April 19, 2021a controller 500 Fig. 5 configured to: (a) control the apparatus to perform the processing with the workpiece in processing position on the placing surface (Fig. 2A); (b) after the processing, to control the elevator to raise the workpiece to the first position (Fig. 2B) and hold the workpiece in the first position; (c) after holding the workpiece in the first position, to control the elevator to raise the workpiece from the first position to the second position and transfer the workpiece from the second position (Fig. 2C)  to outside of the processing container Claim 1 [0017-0069].  
Severson does not expressly teach that the first position is spaced from the placing surface.
Matsumura teaches a placing table 11 Fig. 4 with a placing surface 12 where the substrate W is lifted by lift pins 32, 41 which positions the substrate at three levels P1, P2, and P3, P1 being a processing levels that contacts the placing surface, an intermediate position P2 which is lower than the position for transfer at P3, (Col. 1 line 9-Col. 6 line 19). Matsumura teaches that the positions allows for easy removal of the substrate (Col. 5 line 62-Col. 6 line19).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have the modified the apparatus of Severson by applying the teachings of Matsumura thus resulting in the modified lifting pins with three different positions- P1, P2, and P3, such that the controller Severson would be configured to lift the substrate into three different positions, including one above the placing surface and a transfer surface. 
Severson in view of Matsumura do not expressly teach that the positioning of P2 is for processing.
However, it is noted that this limitation is broad- that any processing can be interpreted at this positioning. For instance, the mechanism of lifting before transfer is implicitly a form of processing, such that the teachings of Severson in view of Matsumura implicitly teach this functionality configuration.
Severson in view of Matsumura does not expressly teach wherein the workpiece is held stationary at the first position until a predetermined condition is satisfied; and (b) after the workpiece is held stationary at the first position and in response to a determination that the predetermined condition is satisfied, further raise the elevator to raise the workpiece to a second position higher than the first position for transfer of the workpiece from the processing container do not expressly teach a height separate from plasma processing. 
Yoo, however, teaches that the lift pins can adjust the height of a substrate in Fig. 3A-3F, wherein 3A teaches the delivery of the wafer into the chamber/cavity 112, 3B has the wafer on wafer pins, 3C and 3D are for processing the wafer that can be above slightly above the placing table (0-5mm), and 3E teaches that the height that is slightly higher for cooling the substrate 2-100 and once the temperature has been uniformly reduced below a critical temperature, i.e., a predetermined condition is satisfied, and then the substrate can be transferred out as per 3F (Col. 3 line 64-Col. 7 line 21).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Severson in view of Matsumura, to add the processing of cooling the substrate as a predetermined condition, as per the teachings of Yoo, to have added another positioning for a cooling step after heating, as an additional processing step. One would be motivated to do so for the predictable result of processing a substrate as desired and adding cooling to the processing step. See MPEP 2143 Motivation 2143 A.
By adding an additional processing step of cooling after processing and before transferring, the resulting apparatus results in the workpiece is held stationary at the first position until a predetermined condition is satisfied (cooling to a predetermined temperature); and (b) after the workpiece is held stationary at the first position and in response to a determination that the predetermined condition is satisfied (cooling), further raise the elevator to raise the workpiece to a second position higher than the first position for transfer of the workpiece from the processing container (as per the teachings of Severson in view of Matsumura) and in combination in view of Yoo fulfills the limitations of the claim.
In regards to Claims 12 and 14, Sevenson teaches the controller is configured to control the elevator to move the workpiece from the first position to the second position in response to a determination that a transfer device is ready to transfer the workpiece from the processing container, as the controller 500 may determine that processing is complete and the robot is in position to retrieve the substrate [0051].
In regards to Claim 15, Severson does not expressly teach that the height prevents an intrusion of a reaction product.
However, as the height at which the workpiece is processed at 616 is expressly taught as a processing height, this height would be implicitly a position would prevent unwanted products and thus implicitly an intrusion of a reaction product for processing. Moreover, as the limitation is that the height “prevents an intrusion of a reaction product” is a functional limitation implicit to the height of desired processing, the limitation is considered a functional limitation outside of the controller. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  
 Furthermore, the expression of Severson of a processing height is an implicit suggestion that at this height, there is are no unwanted reaction products at this height, i.e., this is a desired processing height such that the intrusion reaction of products can be prevented.
In regards to Claim 16, Severson teaches the controller 500 further comprises a memory 516 configured to store intrusion range information indicating a relationship between the distance between the placing surface of the placing table and the workpiece and a length of an intrusion range of the reaction product into the placing surface of the placing table measured on a basis of an end of the workpiece for each processing condition of the plasma processing [0047-0050]; such that the controller includes a memory which stores reaction product range information, and the controller is configured to determine a distance from the placing surface to the workpiece based on the stored reaction product range information as a determined distance, and the controller sets the first position based on the determined distance.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0236743 to Severson et al in view of United States Patent No. 5823736 to Matsumura and United States Patent No. 6809035 to Yoo et al, as applied to Claim 1 above, and in further view of Japanese Patent Laid Open Publication No. 2016/207840 (hereinafter recited as ‘840) as cited in the instant application’s Background.
The teachings of Severson in view of Matsumura and Yoo are relied upon as set forth in the above 103 rejection.
In regards to Claim 2, Severson does not expressly teach the plasma processing on the workpiece is executed in a state where the placing table is cooled to a temperature of 00C or lower.  
’840 teaches that the plasma processing can be performed in a state where the placing table is cooled to a temperature of 0°C or lower.
As it is known to provide processing where it is performed in a state where the placing table is cooled to a temperature of 0°C or lower, as taught by ‘840, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Severson in view of Matsumura and Yoo as taught by ‘840 to include the cold temperature processing of ‘840. One would be motivated to do so in order to for the predictable result of having processing temps for the placing table. See MPEP 2143, Exemplary Rationale A.

Claim 5 and 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0236743 to Severson et al in view of United States Patent No. 5823736 to Matsumura and United States Patent No. 6809035 to Yoo et al, as applied to Claims 1 and 11 respectively above, and in further view of United States Patent Application No. 2017/0278730 to Tandou.
The teachings of Severson in view of Matsumura and Yoo are relied upon as set forth in the above 103 rejection.
In regards to Claims 5 and 8 and 13, Severson in view of Matsumura does not expressly teach the controller controls the apparatus holds the workpiece at the first position while supplying an inert gas to a gap formed between the placing surface of the placing table and the workpiece.  
Tandou teaches a workpiece W Fig. 2A that is held above a placing table 202 through a gap h1 wherein helium gas is supplied which allows for a sufficient heat transfer effect [0068-0075].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Severson in view of Matsumura and Yoo by adding helium gas supplied to the gap between the workpiece and placing table. One would be motivated to do so for the predictable result of allowing for sufficient heat transfer effect. See MPEP 2143, Motivation A. The resulting apparatus fulfills the limitations of the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6537422 to Sakuma which is an additional processing height.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716  
                                                                                                                                                                                                      /Jeffrie R Lund/Primary Examiner, Art Unit 1716